Citation Nr: 9920835	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  96-50 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In a decision issued October 14, 1997, 
the Board upheld the RO's denial of the veteran's claim for 
an evaluation in excess of 30 percent for PTSD.  The veteran 
filed a timely appeal to the United States Court of Appeals 
for Veterans Claims (formerly, United States Court of 
Veterans Appeals) (Court).

In February 1999, VA's General Counsel (General Counsel) and 
the veteran's attorney filed a joint motion to vacate the 
Board's decision and to remand this matter for development 
and readjudication.  The Court granted the joint motion that 
month, vacating and remanding the case to the Board.  [redacted]. 


REMAND

The February 1999 joint motion noted that, during the 
pendency of the veteran's appeal before the Court, but after 
the Board issued its October 1997 decision, the Court 
determined that the manner in which evidence must be 
considered in evaluating the initial evaluation of a 
disability for which service connection is being granted 
differs from the manner in which evidence as to the 
evaluation of a disability for which service connection has 
already been granted must be considered.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

The Court determined that, where a veteran disagrees with an 
initial disability evaluation, the entire period for which 
the initial evaluation is assigned must be considered, and 
consideration must be given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Id. at 125, 126.  The Court 
contrasted that situation with a claim for an increased 
evaluation for a disability for which service connection has 
already been granted.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  The parties to the joint motion agreed that remand 
was necessary to allow the Board to consider whether a staged 
rating was appropriate in this case.

The parties agreed that the VA failed to meet its obligation 
to provide an adequate examination in the instant case.  For 
example, the joint motion stated, it was impossible to 
determine, by looking at the record, to what degree, if any, 
the veteran's PTSD caused occupational and social impairment. 
The joint motion specified that a VA medical examination was 
required, and the examiner was to discuss, after a 
longitudinal review of all the evidence  record, whether and 
how the degree of the veteran's PTSD had changed since he was 
first awarded service connection for PTSD.     

The joint motion noted that the veteran was free to submit 
additional evidence and argument on the questions at issue, 
and the BVA could seek any other evidence it felt was 
necessary to the timely resolution of the veteran's claim.  

The Board notes that the law requires full compliance with 
all orders in this remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  Although the instructions in this remand should be 
carried out in a logical chronological sequence, no 
instruction in this remand may be given a lower order of 
priority in terms of the necessity of carrying out the 
instruction completely.

Accordingly, pursuant to the Court's order and the joint 
motion to vacate and remand, the case is REMANDED for the 
following action:

1.  The RO should ask the veteran to 
whether there are any additional 
available medical records since February 
1997 from VA or non-VA providers, which 
might reveal the nature or severity of 
the veteran's service-connected social or 
industrial impairment.  If additional 
records are identified, the RO should 
attempt to obtain them.  The veteran 
should also be informed of alternative 
types of evidence which might be 
relevant, such as records of vocational 
evaluation or training, records of 
employment or attempts to obtain 
employment, and the like.

2.  The veteran should be afforded a 
thorough psychiatric examination so that 
a determination can be made as to the 
degree of social or industrial impairment 
due to PTSD.  The complete claims folder, 
a copy of this remand, and a copy of the 
Joint Motion, must be made available to 
the examiner prior to the examination to 
facilitate a thorough, longitudinal 
review of the evidence.   

The examiner should provide an opinion as 
to the veteran's current level of 
disability due to service-connected PTSD, 
estimate the veteran's GAF (Global 
Assessment of Functioning) score, and 
state to what extent, if any, the GAF 
score reflects disabilities other than 
PTSD.  The examiner should also state 
whether there have been any fluctuations 
(increase or decrease) in the level of 
disability due to PTSD since February 
1993.  If there have been fluctuations, 
the examiner should state when each 
fluctuation started and ended and 
estimate the GAF score and level of 
disability during the period of 
fluctuation.  The examiner should 
reference the evidence which led to the 
conclusion that the level of PTSD 
disability changed.  

4.  The RO should review the medical 
report(s) above to determine if the 
requirements of the February 1999 joint 
motion are met  If not, the report should 
be returned to the examiner as inadequate 
for rating purposes.  38 C.F.R. § 4.2.

5.  Thereafter, the RO should 
readjudicate the claim on appeal, 
considering all of the evidence of 
record, including any additional medical 
evidence obtained pursuant to this 
remand.  The claim should be 
readjudicated with consideration of the 
instructions mandated by the joint 
motion, including consideration of staged 
ratings as described in Fenderson, 7 Vet. 
App 119 (1999).  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
 

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he or his representative may furnish additional 
evidence and argument while the case is in remand status.  
Booth v. Brown, 8 Vet. App. 109, 112 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


